I dissent. The District Court made findings and concluded
"that said purported undertakings on file herein dated June 5, 1942, and June 30, 1942, particularly referred to in the findings of fact herein are and each of them is defective, insufficient and inadequate as an appeal bond * * *."
After some repair work, as indicated in the prevailing opinion of Mr. Chief Justice WOLFE and the dissenting opinion of Mr. Justice LARSON, it is concluded that notwithstanding the irregularity as to form and substance, the purported second undertaking is sufficient so that recovery might be had against the sureties. Such finding or conclusion assumes that the sureties are what they purport to be and are capable of responding in the amount stated in the defective document.
That which supports an undertaking sufficient in form is the ability of the stated sureties to respond. When an undertaking was filed and the plaintiff below given the right as a matter of law to ascertain whether the sureties *Page 394 
were substantial and able to respond or were mere paper sureties and they, after notice (in the instant case two notices), failed to justify, the trial court was justified in finding as it did that there was no adequate or sufficient appeal bond on file. The dismissal was not, in my opinion, an abuse of discretion. There may have been wrong reasons given, but the whole picture is one justifying the action of the trial court.
Certainly, in my opinion, there is not such an abuse of discretion nor error as "to compel the performance of an act which the law specially enjoins as a duty" as called for by 104-68-2, U.C.A. 1943. The order of this court requires the reinstatement of the cause. The judgment of dismissal in the District Court was final. Hoffman v. Lewis, Judge, 31 Utah 179,87 P. 167. The prevailing opinion would appear to put the plaintiff below in the position of re-trying the case, and should plaintiff prevail and the judgment debtor is execution proof and the sureties turn out to be likewise, the result is an empty victory. The same sureties having twice failed and refused to justify tends to raise a presumption that they could not. The defendant below (plaintiff there) certainly trifled with the court.
As indicated, I think the alternative writ heretofore issued should be quashed. *Page 395